Freedman, J.,
wrote as follows :—The main question involved has been decided by the court of appeals in Sweeny v. Mayor, &c. (58 N. Y. 625 ; affi’g 5 Daly, 274), and that decision is fatal to plaintiff’s claim. It is an express decision of the question before us, and as such it has never been modified or questioned. The mere fact, therefore, that the reasoning of a few later cases, involving somewhat similar, but really different questions, seems to indicate a change of views, affords no justification for this court for a departure from it.
The judgment should be affirmed, with costs.
Speir, J., concurred.